DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 07/12/2022, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Status of Claims
Applicant's amendment of claims 1 and 2, and addition of claim 21 in “Claims” filed on 07/12/2022 with the “Request for Continued Examination (RCE)” filed on 07/12/2022, have been acknowledged and entered by Examiner.
This office action considers claims 1-11 and 21 pending for prosecution.
Reason for Allowances
Claims 1-11 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a three dimensional non-volatile memory array formed above the substrate; a plurality of metal interconnect layers configured to route signals within the semiconductor die, the plurality of metal interconnect layers are positioned above the substrate, above the three dimensional non-volatile memory array and across a top area of the semiconductor die; electrical components, including a device capacitor, positioned in the semiconductor die on a top surface of the substrate and below the plurality of metal interconnect layers, the metal interconnect layers are electrically connected to the electrical components below the plurality of metal interconnect layers; multiple capacitors are positioned in the metal interconnect layers, at least one of the multiple capacitors is positioned directly above the device capacitor in the semiconductor die”, as recited in Claim 1, in combination with the remaining limitations of the claim.	
Claims 2-11 and 21, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Herner et al. (US 20090085154 A1; hereinafter Herner) 
Iwabuchi (US 20160276265 A1; hereinafter Iwabuchi) 
Morrow et al. (US 20140264739 A1; hereinafter Morrow) 
Lue et al. (US 20170018570 A1; hereinafter Lue) 
Sharma et al. (US 20190138893 A1; hereinafter Sharma) 
Bedeschi et al. (US 20190035441 A1; hereinafter Bedeschi) 
Prior Art Herner teaches a nonvolatile memory cell including a diode and a dielectric rupture antifuse formed electrically in series between conductors ([0003]), wherein (Fig. 1+; [0012+]) a metal-insulator-metal (MIM) antifuse stack including: a first metal layer; a silicon dioxide, oxynitride or silicon nitride antifuse layer formed above the first metal layer; and a second metal layer formed above the antifuse layer; and a contiguous p-i-n diode formed above the MIM antifuse stack and formed of deposited semiconductor material crystallized adjacent to a silicide, germanide, or silicide-germanide layer, where the contiguous p-i-n diode is vertically oriented and disposed between a bottom conductor below the contiguous p-i-n diode and a top conductor above the contiguous p-i-n diode, and the MIM antifuse stack is disposed between the contiguous p-i-n diode and the bottom conductor and a portion of the antifuse layer has suffered dielectric breakdown, forming a conductive path through the antifuse layer between the contiguous p-i-n diode and the bottom conductor. But, Prior Art Herner does not expressly teach a three dimensional non-volatile memory array formed above the substrate; a plurality of metal interconnect layers configured to route signals within the semiconductor die, the plurality of metal interconnect layers are positioned above the substrate, above the three dimensional non-volatile memory array and across a top area of the semiconductor die; electrical components, including a device capacitor, positioned in the semiconductor die on a top surface of the substrate and below the plurality of metal interconnect layers, the metal interconnect layers are electrically connected to the electrical components below the plurality of metal interconnect layers; multiple capacitors are positioned in the metal interconnect layers, at least one of the multiple capacitors is positioned directly above the device capacitor in the semiconductor die (claim 1).
Prior Art Iwabuchi teaches a semiconductor device, and for example relates to a technique which is effectively applied to a semiconductor device such as a microcomputer ([0001]), wherein (Fig. 1+; [0016+]) a first region for forming a core circuit block executing a predetermined process; a first power-source voltage line disposed in the first region, the first power-source voltage line for supplying a first power source voltage to the core circuit block; a first power-source voltage generating circuit for generating the first power source voltage using a power source voltage from outside; a first power source pad disposed on the outside of the first region, the first power source pad for connecting an external capacitor; a second power-source voltage line for connecting the first power source pad and the first power-source voltage line; and an on-chip capacitor including a first electrode having a partial section of the second power-source voltage line and a second electrode for supplying a reference power source voltage, wherein the on-chip capacitor includes: a well of a first conductive type formed in the semiconductor substrate; a first semiconductor region of the first conductive type formed in the well and having an impurity concentration higher than that of the well; an insulating film formed on the well; a gate line formed on the insulating film; and first and second contact layers, each of which is formed on both ends of the gate line, wherein the gate line serves as the first electrode, and wherein the well serves as the second electrode by supplying the reference power source voltage to the first semiconductor region. But, Prior Art Iwabuchi does not expressly teach a three dimensional non-volatile memory array formed above the substrate; a plurality of metal interconnect layers configured to route signals within the semiconductor die, the plurality of metal interconnect layers are positioned above the substrate, above the three dimensional non-volatile memory array and across a top area of the semiconductor die; electrical components, including a device capacitor, positioned in the semiconductor die on a top surface of the substrate and below the plurality of metal interconnect layers, the metal interconnect layers are electrically connected to the electrical components below the plurality of metal interconnect layers; multiple capacitors are positioned in the metal interconnect layers, at least one of the multiple capacitors is positioned directly above the device capacitor in the semiconductor die (claim 1).
Prior Art Morrow teaches  microelectronic interconnect under device structures ([Abstract]), wherein (Fig. 1a+; [0010+]) interconnect structures disposed in a first portion of a substrate; and circuit elements disposed in a second portion of a substrate, wherein the first portion and the second portion are separated from each other by an intermediate layer, where all power and input/output (I/O) may be delivered through conductive bump interconnects disposed on the second portion. In an embodiment, an I/O bump, a Vss bump and a Vcc bump may be disposed on a top surface of the second portion. In an embodiment, the top surface may comprise a bump side, which may comprise a C4 bump side in some cases. In an embodiment, one of Vss and Vcc may be coupled to routing layers disposed in the first portion. In an embodiment, only one of the Vss or Vcc may be driven into/conductively coupled to the interconnect structures/routing layers that are disposed in the first portion underneath the second portion, while the other of the Vss or Vcc is not coupled with the routing layers. In an embodiment, a heat sink side may be disposed opposite the bump side. But, Prior Art Morrow does not expressly teach a three dimensional non-volatile memory array formed above the substrate; a plurality of metal interconnect layers configured to route signals within the semiconductor die, the plurality of metal interconnect layers are positioned above the substrate, above the three dimensional non-volatile memory array and across a top area of the semiconductor die; electrical components, including a device capacitor, positioned in the semiconductor die on a top surface of the substrate and below the plurality of metal interconnect layers, the metal interconnect layers are electrically connected to the electrical components below the plurality of metal interconnect layers; multiple capacitors are positioned in the metal interconnect layers, at least one of the multiple capacitors is positioned directly above the device capacitor in the semiconductor die (claim 1).
Prior Art Lue teaches an integrated circuit with a substrate, a 3D NAND memory array with a stack of conductive strips, and a stacked capacitor with a stack of capacitor terminal strips. Multiple conductive strips in the stack of conductive strips, and multiple capacitor terminal strips of the stack of capacitor terminal strips, share a same plurality of vertical distances from the substrate ([0005]), wherein (Fig. 1+; [0015+]) a nontransitory computer readable medium with a layout of an integrated circuit design responsive to a computer executing a circuit design program which reads the layout, comprising: the layout for the integrated circuit design including designs for a plurality of masks, the integrated circuit design including: a 3D NAND memory array with a stack of conductive strips; and a capacitor with a stack of capacitor terminal strips, wherein, multiple masks in the plurality of masks each define at least one conductive strip in the stack of conductive strips and at least one capacitor terminal strip in the stack of capacitor terminal strips, wherein the stack of conductive strips is at least one of: transistor channels in the 3D NAND memory array, conductors routing signals that select memory cells in the 3D NAND memory array, and conductors routing output from the 3D NAND memory array, wherein the stack of capacitor terminal strips has a first end and a second end, multiple capacitor terminal strips in the stack of capacitor terminal strips electrically connected together at the first end, multiple capacitor terminal strips in the stack of capacitor terminal strips electrically connected together at the second end, further comprising: a conductive plug electrically connected to at least one of the capacitor terminal strips at an intermediate point in between the first end and the second end. But, Prior Art Lue does not expressly teach a three dimensional non-volatile memory array formed above the substrate; a plurality of metal interconnect layers configured to route signals within the semiconductor die, the plurality of metal interconnect layers are positioned above the substrate, above the three dimensional non-volatile memory array and across a top area of the semiconductor die; electrical components, including a device capacitor, positioned in the semiconductor die on a top surface of the substrate and below the plurality of metal interconnect layers, the metal interconnect layers are electrically connected to the electrical components below the plurality of metal interconnect layers; multiple capacitors are positioned in the metal interconnect layers, at least one of the multiple capacitors is positioned directly above the device capacitor in the semiconductor die (claim 1).
Prior Art Sharma teaches applications of back-end-of-line (BEOL) capacitors in compute-in-memory (CIM) circuits ([0001]), wherein (Fig. 1+; [0004+]) a TFT, like a BEOL capacitor, is formed in the metal/dielectric layering above the semiconductor substrate. Integration of at least one TFT into a 2T1C eDRAM cell can have the effect of largely (if not entirely) eliminating the surface area penalty of the additional transistor. As such, higher density eDRAM memory arrays that also support combined storage cell reads without refresh signal disturbances can be realized, where a pair of BEOL 2T1C eDRAM cells as described just above, where the write transistor W is integrated beneath the BEOL capacitor C in the semiconductor chip's metal/dielectric layering and the read transistor R is integrated above the capacitor in the semiconductor chip's metal/dielectric layering, where the lower TFT write transistor W is a vertical transistor having a source/drain node beneath the channel material and a drain/source node above the channel material . As such, current through the lower W TFT transistor runs vertically through the channel. The gate node of the lower write TFT transistor W is embedded in the transistor's channel and is connected to a standard metal wire that implements the write line to which the write transistors of both structures are connected. But, Prior Art Sharma does not expressly teach a three dimensional non-volatile memory array formed above the substrate; a plurality of metal interconnect layers configured to route signals within the semiconductor die, the plurality of metal interconnect layers are positioned above the substrate, above the three dimensional non-volatile memory array and across a top area of the semiconductor die; electrical components, including a device capacitor, positioned in the semiconductor die on a top surface of the substrate and below the plurality of metal interconnect layers, the metal interconnect layers are electrically connected to the electrical components below the plurality of metal interconnect layers; multiple capacitors are positioned in the metal interconnect layers, at least one of the multiple capacitors is positioned directly above the device capacitor in the semiconductor die (claim 1).
Prior Art Bedeschi teaches a memory devices and more specifically to varying a filter capacitance in the memory device ([0002]), wherein (Fig. 1+; [0007+]) access lines that are in electronic communication with cells; a memory array comprising capacitive elements, wherein at least one of the capacitive elements comprises a subset of the access lines and a subset of the cells; and a controller in electronic communication with the capacitive elements, wherein the controller is operable to: determine a filter capacitance for the memory array; select a subset of the capacitive elements based at least in part on the filter capacitance; and activate the subset of the capacitive elements based at least in part on the selecting, wherein the filter capacitance is based at least in part on a combined capacitance of the subset of the capacitive elements. But, Prior Art Bedeschi does not expressly teach a three dimensional non-volatile memory array formed above the substrate; a plurality of metal interconnect layers configured to route signals within the semiconductor die, the plurality of metal interconnect layers are positioned above the substrate, above the three dimensional non-volatile memory array and across a top area of the semiconductor die; electrical components, including a device capacitor, positioned in the semiconductor die on a top surface of the substrate and below the plurality of metal interconnect layers, the metal interconnect layers are electrically connected to the electrical components below the plurality of metal interconnect layers; multiple capacitors are positioned in the metal interconnect layers, at least one of the multiple capacitors is positioned directly above the device capacitor in the semiconductor die (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898